DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, the prior art failed to disclose or reasonably suggest the claimed method of manufacturing an image sensor particularly characterized by the first insulating wall, the second insulating wall, and the region of the conductor or semiconductor material being coplanar with one another at the back side of the structure; selectively etching, from the back side of said structure, portions of the semiconductor layer and the region of the conductor or semiconductor material, each of the first and second insulating walls having a portion protruding outwardly beyond a back side of the semiconductor layer and a back side of the region of the conductor or semiconductor material after the etching.
Regarding claims 18-20, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by the first insulating wall, the second insulating wall, and the region of the conductor or semiconductor material being coplanar with one another at the first surface of the semiconductor layer; forming protruding portions of the first and second insulating walls by etching the semiconductor layer and the region of the conductor or semiconductor material from the first surface, the protruding portions extending outwardly beyond a back side of the semiconductor layer and a back side of the region of the conductor or semiconductor material.
Regarding claims 21-25, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by the first insulating wall, the second insulating wall, the third insulating wall, and the first and second regions of the conductor or semiconductor material being coplanar with one another at the first surface of the semiconductor layer; forming protruding portions of the first, second, and third insulating walls by etching the semiconductor layer and the first and second regions of the conductor or semiconductor material from the first surface, the protruding portions extending outwardly beyond a back side of the semiconductor layer and a back side of the first and second regions of the conductor or semiconductor material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896